Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Reply
Applicant's response of 01/8/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 8-13, 17, 18, 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method and an apparatus; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of providing customer service to a customer by engaging in an interaction with a customer and an agent.  
Using claim 12 as a representative example that is applicable to claims 1 and 18, the abstract idea is defined by the elements of:
receive an input indicative of a customer seeking an interaction with an agent of an enterprise, the input provided by the customer using a first interaction channel; 
predict, using a prediction model, an intention of the customer for seeking the interaction with the agent, the intention predicted based on at least one of a current journey and past journeys of the customer on interaction channels associated with the enterprise, wherein the intention is predicted based on 
(1) normalizing interaction data related to the current journey and the past journeys of the customer into one or more clusters; 
(2) extracting feature vectors from one or more clusters of the normalized data based on co-occurrence of terms or a contiguous sequence of terms; and 
(3) determining a prediction of the intention based on classifying the feature vectors;
subsequent to receiving the input, determine if at least one agent among a plurality of agents of the enterprise is available for interacting with the customer; 
if no agent is available for interacting with the customer, cause a provisioning of a status message to the customer, the status message comprising an estimate of a waiting time for the interaction with the agent; 
subsequent to the provisioning of the status message, track availability of the at least one agent, the tracking performed for at least a time period equal to the estimate of the waiting time specified in the status message; 
subsequent to detecting the availability of the agent, cause a provisioning of a notification to the customer for informing the customer of the availability of the agent, 
the notification provided using the first interaction channel or a second interaction channel different than the first interaction channel;
provisioning the status message in form of a spoken input to the customer, and 
establishing the interaction between the customer and the agent subsequent to providing the notification to the customer, the interaction established on the first interaction channel or the second interaction channel

The above limitations are reciting a method of providing customer service to a customer in the context of assisting a customer with an issue (complaint, disputing a bill or charge) by determining customer intent and by matching the customer with an agent based on the intent (see claims 8, 17, 20).  The specification in paragraphs 003 and 004 disclose that it is common for enterprises to engage their customers through a communication channel to provide customer service.  The claimed communication channels are broadly recited and can be people verbally talking to each other or can be the simple use of a telephone to make a call to a customer service hotline.  This type of concept is considered to be a certain method of organizing human activities.  The claimed concept that is defined by the above noted claim limitations represents a commercial interaction between a company/enterprise and a customer and includes steps/functions that can be performed by people.  The receipt of input from a customer can be done by people talking to each other or writing words on paper, or calling on a telephone to talk.  The claimed predicting can be done by a person making a prediction.  The specification discloses that normalization can be the act of correctly standardizing spelling or dates, see paragraph 049 of the specification.  This can be done by people.  The claimed extracting feature vectors can be done manually be a person with pen and paper, based on co-occurrence of terms as claimed, etc..  Determining if an agent is available, providing a status message to the customer, tracking agent availability, etc., can all be done manually by people and are not computer centric functions that can only be done by a computer.  Absent the linking the claimed steps to an apparatus (processor, etc.) what is claimed represents human activity.  Customer service is a commercial interaction and/or can be considered as managing a relationship between an enterprise and a customer, both of which fall into the category of being a method of organizing human activities per the 2019 PEG.  
The additional elements for claim 12 are the memory for storing instructions, the processor that is configured to execute the instructions and the apparatus that has a virtual assistant and/or the display of a chat interface on the electronic device to establish interaction between the customer and the agent.  The examiner notes that the claim language of “and/or” with respect to reciting the virtual assistant and the display of the chat interface has a scope that only requires one of these limitations.  Claim 1 recites the additional elements of “by a processor” and “the virtual assistant” or “the display of the chat interface”.  Claim 18 recites the additional elements of “by an apparatus”, a native application of an electronic device, the display of a chat interface to establish the interaction between the customer and the agent and/or the virtual assistant of the electronic device.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of an apparatus such as the recited processor and memory and the electronic device associated with the customer as a tool to execute the abstract idea, see MPEP 2106.05(f), 2106.05(h).  The display of a chat interface is considered to be a link to using a computer as a tool to allow a chat to occur.  The use of a virtual assistant in the electronic device is broadly recited and reads on software or an application that is part of the apparatus.  This is interpreted as an instruction for one to practice the invention using a device with an app or software that allows for spoken input to be made to the user.  This does not amount to more than a mere instruction to apply the judicial exception on a generic computer.  In terms of the claimed processor/memory, the electronic device with a native application, and the chat interface, etc., these limitations are simply instructing one to practice the abstract idea by using a generically recited computing device, such as an apparatus that has a processor and memory or by using a generic electronic device, to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer(s) connected via a network such as the Internet (the web) and that has an interface of some kind, all generically recited.  With respect to the display of the chat interface, this is just using a computer to allow two people to communicate to each other, with no specificity claimed to the interface.  The limitation of having a chat is considered to be part of the certain method of organizing human activities because this is claiming communication between people and is the act of providing the actual customer service by communicating with the customer.  The fact that the chat (talk, conversation) is facilitated by a chat interface is the applicant doing nothing more than linking the execution of the abstract idea to generic computer(s) or computing devices connected by a network.   The above is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited apparatus or a processor and memory, and the use of a chat interface to perform steps that define the abstract idea, or the use of a virtual assistant (instruction to use a computer).  This does not render the claims as being eligible.  See MPEP 2106.05(f), 2106.05(h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 13, the use of the native application has been addressed above because this was recited in claim 18, to which the applicant is referred.  As stated above, the electronic device with a native application is considered to be an instruction for one to practice the abstract idea by using a generically recited computing device, see MPEP 2106.05(f).  This does not amount to more than a mere instruction to implement the abstract idea on a computer(s) connected via a network and does not provide for integration into a practical application at the 2nd prong and does not provide for significantly more at step 2B.
	For claim 3, the recited use of a different electronic device to affect the interaction is considered to be a further instruction for one to practice the steps that define the abstract idea using a device such as a computer and does not render the claims eligible for the same reasons set forth for the apparatus of claim 1, see MPEP 2106.05(f).   In the end this step is something performed by a person using another generically recited electronic device and still places the claim into the category of being a method of organizing human activities.  The claimed different electronic device is considered to be an additional limitation but is found to be little more an instruction for one to practice the invention using generic computers connected to each other via a network.
For claim 6, the claimed detecting of the attention of the customer in at least one interaction channel (broadly recited and does not require or exclude any mode of communication from the claim scope), and selecting the interaction channel are found to be reciting more about the same abstract idea of claim 1.  Detecting the attention of the customer can be determining whether or not the customer is still waiting for help verbally in person, or determining by a person if a customer is still on a phone waiting or has hung up.  What is claimed can be performed by people absent the recitation to “by the apparatus” and is still considered to define a method of organizing human activities type of abstract idea.  The “by the apparatus” language has been treated in the same manner as set forth for claim 1, to which applicant is referred.  
	For claims 8-10, 17, 20, identifying an agent suitable to handle the interaction, including by use of agent type associated with a skill in handling interactions to identify the suitable agent has been found to be a further recitation to the same abstract idea of claims 7 and 1.  Deciding on an agent to handle a given request is something that is still reciting a commercial interaction that is managing the relationship between a customer and an enterprise/agent.  As stated for claim 7, the claimed steps can also be performed mentally and constitute a mental process; therefore, even if the claims are not found to be part of the method of organizing human activities, simply attaching step(s) that can be performed purely mentally to the abstract idea does not render the claims any less abstract, as this defines a mental process type of abstract idea.  
For claim 11, having the notification based on customer preferences is reciting more about the same abstract idea of claim 1.  Nothing additional is claimed but a further defining of the method by reciting that the notification is based on preferences.  Nothing additional is claimed for consideration at the 2nd prong or at step 2B.
	Therefore, the claims are rejected as being directed to an abstract idea without integration into a practical application or that provides for significantly more than the abstract idea.

Response to arguments
	The comments about the interview are noted.  The examiner and the applicant were unable to connect with each other to schedule an interview and the examiner has not received any subsequent communication requesting an interview since the response of 01/18/22 was filed.  If an interview is desired after receipt of the instant office action the examiner can be reached at the phone number and/or email at the end of this office action to arrange an interview.
	The traversal of the 101 rejection is not found to be persuasive.  
On pages 8-9 of the reply the applicant argues that the examiner has copied the pending claim 1 and concludes that the claims is not eligible with no analysis or explanation at all.  This allegation is not supported by the rejection of record that clearly set forth the reasoning and grounds for the eligibility rejection.  This argument is not persuasive because the examiner has provided an analysis at step 2A, and the 2nd prong and step 2B that comply with the 2019 PEG and that provides more than sufficient analysis for the applicant to understand the merits of the rejection so that a response can be filed.  
	On page 9 (and again on page 12) the applicant argues that the examiner has not treated the claim as a whole at step 2A when pointing out the claim language that recites the judicial exception.  The examiner notes that at step 2A an examiner is to point out what the claim language is that recites/describes/characterizes a judicial exception.  This is not done when viewing the claim as a whole because the additional elements of the claim are further analyzed at step 2A and the 2nd prong both individually and in the claimed combination.  The argument that the examiner has not treated the claim as a whole at step 2A is not persuasive and is arguing something that is not part of the PEG.  Arguing the claim as a whole at step 2A is not persuasive to show that an abstract idea is not recited at step 2A.  The additional elements are not considered at step 2A as the applicant is arguing.  For this reason the argument is not persuasive.
On page 10 (and again on pages 15-16) the applicant argues that the claims are reciting an improvement to user interface technology and argues that this is represented by the steps of predicting user intent (not a gui or part of a gui, this is a step being performed), providing an estimate of wait time (this is broadly recited and is not using any specific type of gui), and tracking agent availability (not a gui or part of a gui, this is a step being performed).  The claim recites that the providing of the estimated wait time is done by the processor and this act is not linked to a specific structured interface.  While one can argue an interface is required to provide an estimated wait time to a user, no interface is actually claimed that would have specific structure that is solving a problem in the interface art.  The claims do not recite or require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art of interfaces.  Arguing that steps of predicting user intent and tracking agent availability result in an improved interface is not persuasive because these steps being performed have nothing to do with any interface at all in the claims.  The argued problem of an agent not knowing why a user is making an inquiry has nothing to do with an interface or any kind of improvement to the interface art.  The argument is not persuasive.
On page 11 the applicant argues that it is absurd to suggest that the steps can be done by people.  The applicant argues that the whole point of the invention is to provide machine implemented assistance (non-human assistance) to facilitate improved customer service.  Applicant argues that if each step was done by people there is no point in using a computer because people can do what is claimed.  This is not persuasive and has little to do with a proper 101 inquiry.  The applicant is essentially arguing that the invention uses a machine to automate the claimed process.  The applicant is simply arguing that they are using a machine to assist in the process, which is exactly what is meant by the PEG discussing nothing more than a mere instruction for one to practice an invention using computers, as was found in the Alice case.  The applicant is arguing nothing more than the fact that the claimed steps are being automated by a machine to allow for faster replies to customers.  The examiner notes that computers are used to do things faster and more accurately than people can do.  That fact alone does not make using a machine for the claimed steps a patent eligible claim.  In terms of using computers to perform a judicial exception, in Intellectual Ventures v. Capital One Bank (Fed. Cir. 2015), the court stated:
“Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient
inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be
performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).”  The court also stated that “As discussed above, our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”  
The examiner also notes that this issue was also addressed in Bancorp Services LLC v. Sun Life Assurance Company of Canada (Fed. Circuit 2012), where the court stated:
“Modern computer technology offers immense capabilities and a broad range of utilities, much of which embodies significant advances that reside firmly in the category of patent-eligible subject matter. At its most basic, how-ever, a “computer” is “an automatic electronic device for performing mathematical or logical operations.” 3 Oxford English Dictionary 640 (2d ed. 1989). As the Supreme Court has explained, “[a] digital computer . . . operates on data expressed in digits, solving a problem by doing arithmetic as a person would do it by head and hand.” Benson, 409 U.S. at 65. Indeed, prior to the information age, a “computer” was not a machine at all; rather, it was a job title: “a person employed to make calculations.” Oxford English Dictionary, supra. Those meanings conveniently illustrate the interchangeability of certain mental processes and basic digital computation, and help explain why the use of a computer in an otherwise patent-ineligible process for no more than its most basic function—making calculations or computations—fails to circumvent the prohibition against patenting abstract ideas and mental processes. As we have explained, “[s]imply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.” Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). 
To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not. See SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010) (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations.”). Thus, as we held in Fort Properties, Inc. v. American Master Lease LLC, the limitation “using a computer” in an otherwise abstract concept did not “‘play a significant part in permitting the claimed method to be performed,’” 671 F.3d 1317, 1323 (Fed. Cir. 2012) (quoting Dealertrack, 674 F.3d at 1333), and thus did not “impose meaningful limits on the claim’s scope,” id. (quoting CyberSource, 654 F.3d at 1375). The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims. See Benson, 409 U.S. at 67 (invalidating as patent-ineligible claimed processes that “can be carried out in existing computers long in use, no new machinery being necessary,” and “can also be performed without a computer”).
Therefore, arguing that the invention is eligible because a machine is assisting in the process is not persuasive and is the equivalent to arguing nothing more than computer implementation for the juridical exception.  The argument on page 11 that people cannot provide prompt and helpful access to an agent is not persuasive and is dubious at best.  The argument that by the time the claimed steps are performed by a human, a customer would have hung up in disgust is not persuasive either.  This also gets back to the point the examiner is making above, namely that the applicant is essentially arguing that computer implementation of the abstract idea is eligible because it allows for faster processing to assist a customer.  As addressed above, this is why computers are used to do various processes, they are faster and more accurate.  That fact alone does not impart eligibility to a claimed invention as the courts have already noted.
On pages 12-16 the applicant argues that the claimed invention provides for integration of the judicial exception into a practical application.  In support of this argument on pages 13-14 the applicant cites part of the claim and bolds parts of the abstract idea and that includes additional elements.  The argument that parts of the claim that serve to define the abstract idea provide for integration of themselves into a practical application is not persuasive.  It is the additional elements in combination with the claim as a whole that provide for integration, and in this case all that the claim recites for additional elements is a processor, having a “virtual” assistant.  The chat interface that applicant also cites is not even a required element of the claim due to the use of “or” so this argument is not commensurate with the BRI of the claim.  The applicant has argued mostly the steps that define the abstract idea as providing for integration into a practical application, which is not persuasive.  The additional elements in combination with the claim as a whole do not provide for integration for the reasons set forth in the rejection of record, see MPEP 2106.05(f) and (h).
On pages 14-15 the applicant argues that the claims serve to improve technology and argues that the processor predicting the intent of the customer is an improvement to technology.  This is not persuasive because the argued step of predicting the customer intent is part of the abstract idea.  The fact that a processor is claimed as being responsible for performing the prediction is a link to computer technology that does not render the claims eligible, as the 101 rejection of record reflects.  Further, the fact that the processor is claimed as performing the steps of making the prediction, determining if an agent is available, determining the wait time, does not make the claims eligible.  The applicant has argued that integration is provided by having the processor perform the claimed steps.  The examiner disagrees and finds that the claimed processor performing the steps that define the abstract idea is not sufficient to provide for integration into a practical application (MPEP 2106.05(f),(h)).
The argument on page 15 that the invention improves technology by allowing for routing and management of a customer prior to establishing a session with an agent is not persuasive and is arguing nothing more than the abstract idea itself is potentially novel or non-obvious over the prior art.  The 101 inquiry is not a prior art based inquiry and even if the alleged process is novel and non-obvious, this does not equate to automatic eligibility.  Even novel and non-obvious abstract ideas are still abstract ideas.  
In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.
In SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC, the court stated:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting. 
Therefore, even if the claimed process allows for routing and management of a customer as claimed  that is an improvement over the prior art, the alleged innovation lies in the abstract idea itself and not any eligible application of the abstract idea that renders the claims eligible per the PEG.
On page 16 the applicant argues that the pending claims are similar to that of example 37 of the USPTO examples for 101 eligibility.  This is not persuasive because the pending claims are not reciting a similar type of invention that is computer centric as far as reciting steps that practically performed mentally, as that claim was found to be a mental process type of abstract idea.  The pending claims are a certain method of organizing human activity and does not contain any kind of practicality requirement as there is for the mental process category for abstract ideas.  The claimed invention is not reciting a computer act such as rearranging icons on an interface, the pending claims are reciting acts taken to connect a customer to an agent for customer service and the extent of the use of a processor or computer in the claims is that of being nothing more than a tool that is being used to execute the judicial exception.  There is not reasonable nexus that can be made between the pending claims and that of example 37.  The argument that the claims improve technology by establishing a connection to a service agent based on customer intent, agent availability, wait time, and mode of interaction (unclear exactly what claim language this refers to) is arguing the abstract idea itself, not any kind of improvement to technology.  Also, this has nothing at all to do with claiming an improved interface that provides a solution to a technical problem in the interface art.  For these reasons the reliance upon example 37 is not persuasive.
 	On pages 17-21 the applicant argues that the claims recite significantly more than the alleged abstract idea.  
	On pages 17-19 and 19-20, the applicant argues that there are numerous additional elements claimed that amount to significantly more because they recite something that is not well understood, routine, or conventional in the field.  The bolded elements on pages 18-19 of the response and those listed on pages 19-20 that the applicant relies upon are mostly the elements that define the abstract idea, and the fact that the claim recites the steps as being performed by a processor is not something that amounts to significantly more.  For reasons already stated in the rejection and in the rebuttal above, this is not persuasive to provide for integration or significantly more.
With respect to the argument that the claimed steps are not well understood, routine, and conventional in the art and the arguing that this amounts to significantly more, this is not persuasive and is an attempt to impose a prior art standard to the eligibility analysis that does not exist.  The argument that the claimed steps being performed by the processor and the use of a virtual assistant (this is the BRI of the claim because the chat interface is not a required element of the claim due to the use of “or”) amount to significantly more because they are a specific process that is not well understood, is not found to be a persuasive approach to arguing the 101 rejection.  The issue of something being well understood, routine, and conventional, is an issue that has to be considered as step 2B when an element of the claim has been found to be an insignificant extra solution activity at the 2nd prong.  The well understood nature of any element is not allowed to be considered at step 2A or at the 2nd prong.  There is nothing claimed that was found to be an insignificant extra solution activity at the 2nd prong that has to be reassessed at step 2B.  This is because when you are dealing with a claimed invention that is using a device (machine, computer) as a tool to execute an abstract idea, there is no requirement in the PEG that an examiner prove with Berkheimer evidence that the steps that define the abstract idea are well understood in a given field, either for the 2nd prong or step 2B.  The rejection cannot be overcome by alleging for the record that the claimed steps are not well understood and shift the burden to the examiner to prove otherwise, when the issue at hand in the claims is an Alice type of situation where the applicant is using a processor as a tool to execute steps that define the abstract idea, MPEP 2106.05(f), (h).  This also ties back into the comments made by the examiner previously about how even novel and non-obvious abstract ideas are still abstract ideas.  The same is found here, even if the claimed invention is not found in the prior art due to the claimed element reciting that the tracking is performed for a time period equal to the estimate of the waiting time (this element has been addressed for the record previously with respect to prior art), that does not translate to claim eligibility when the novelty and innovation lies in the abstract idea itself.  For this reason the argument(s) alleging that the claimed invention recites more than well understood, routine, and conventional activities is not persuasive.
On pages 22-24 the applicant argues that the examiner has rejected the claims under 35 USC 101 without any explanation of why the claims are not eligible so that the applicant has notice and can respond.  As already addressed above, this is not persuasive.  This allegation is not supported by the rejection of record itself that clearly set forth the reasoning and grounds for the eligibility rejection.  This argument is not persuasive because the examiner has provided a clear and detailed analysis at step 2A, and the 2nd prong and step 2B that comply with the 2019 PEG and that provides more than sufficient guidance for the applicant to understand the merits of the rejection so that the applicant can respond.  A prime facie case of claim ineligibility has been set forth by the examiner.  The reply of 01/18/22 and the specific arguments rebutting the examiners comments and rebutting the basis for the rejection shows that the applicant understands the reasoning for the rejection.  The argument is not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687